Name: Council Implementing Regulation (EU) No 578/2014 of 28 May 2014 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: international affairs;  Asia and Oceania
 Date Published: nan

 29.5.2014 EN Official Journal of the European Union L 160/11 COUNCIL IMPLEMENTING REGULATION (EU) No 578/2014 of 28 May 2014 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) Two persons and one entity should no longer be kept on the list of persons and entities subject to restrictive measures in Annex II to Regulation (EU) No 36/2012. (3) The information relating to certain persons and entities listed in Annex II to Regulation (EU) No 36/2012 should be updated. (4) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2014. For the Council The President E. VENIZELOS (1) OJ L 16, 19.1.2012, p. 1. ANNEX I. The persons and entities listed below, as well as the related entries, are hereby deleted from the list set out in Annex II to Regulation (EU) No 36/2012: A. Persons No 14. Asif Shawkat No 178. Sulieman Maarouf B. Entities No 45. Syria International Islamic Bank. II. The entries concerning the persons listed below, as set out in Annex II to Regulation (EU) No 36/2012, are replaced by the following entries. Name Identifying information Reasons Date of listing 71. Bushra ( ) Al-Assad ( ) (a.k.a. Bushra Shawkat) Date of birth: 24.10.1960 Sister of Bashar Al-Assad and widow of Asif Shawkat, Deputy Chief of Staff for Security and Reconnaissance. Given the close personal relationship and intrinsic financial relationship to the Syrian President Bashar Al-Assad, she benefits from and is associated with the Syrian regime. 23.3.2012 108. Dr. Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al-Jleilati ( ) Born: 1945; Place of birth: Damascus Former Minister of Finance. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 1.12.2011 152. Dr. Qadri ( ) (a.k.a. Kadri) Jamil ( ) (a.k.a. Jameel) Former Vice Prime Minister for Foreign Affairs and Expatriates. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 156. Eng. Hala ( ) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Al Nasser ( ) Former Minister of Tourism. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 158. Eng. Subhi ( ) Ahmad ( ) Al Abdallah ( ) (a.k.a. Al-Abdullah) Former Minister of Agriculture and Agrarian Reform. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 159. Dr. Mohammad ( ) (a.k.a. Muhammad, Mohamed, Mohammed) Yahiya ( ) (a.k.a. Yehya, Yahya, Yihya, Yihia, Yahia) Moalla ( ) (a.k.a. Mu'la, Ma'la, Muala, Maala, Mala) Former Minister of Higher Education. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 161. Dr. Mohamad ( ) (a.k.a. Muhammad, Mohamed, Mohammed, Mohammad) Zafer ( ) (a.k.a. Dhafer) Mohabak ( ) (a.k.a. Mohabbak, Muhabak, Muhabbak) Former Minister of Economy and Foreign Trade. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 163. Dr. Safwan ( ) Al Assaf ( ) Former Minister of Housing and Urban Development. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 164. Eng. Yasser ( ) (a.k.a. Yaser) Al Siba'ii ( ) (a.k.a. Al-Sibai, Al-Siba'i, Al Sibaei) Former Minister of Public Works. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 165. Eng Sa'iid ( ) (a.k.a. Sa'id, Sa'eed, Saeed) Ma'thi ( ) (a.k.a. Mu'zi, Mu'dhi, Ma'dhi, Ma'zi, Maazi) Hneidi ( ) Former Minister of Oil and Mineral Resources. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 167. Dr. Jassem ( ) (a.k.a. Jasem) Mohammad ( ) (a.k.a. Mohamed, Muhammad, Mohammed) Zakaria ( ) Born 1968 Former Minister of Labour and Social Affairs. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 169. Dr. Adnan ( ) Abdo ( ) (a.k.a. Abdou) Al Sikhny ( ) (a.k.a. Al-Sikhni, Al-Sekhny, Al-Sekhni) Former Minister of Industry. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 174. Mohammed ( ) Turki ( ) Al Sayed ( ) Former Minister of Industry. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012 175. Najm-eddin ( ) (a.k.a. Nejm-eddin, Nejm-eddeen, Najm-eddeen, Nejm-addin, Nejm-addeen, Najm-addeen, Najm-addin) Khreit ( ) (a.k.a. Khrait) Former State Minister. As a former Government Minister shares responsibility for the regime's violent repression against the civilian population. 16.10.2012